Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 1 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 2 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 3 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 4 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 5 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 6 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 7 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 8 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                         Main Document    Page 9 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                        Main Document    Page 10 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                        Main Document    Page 11 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                        Main Document    Page 12 of 13
Case 6:19-bk-17255-SY   Doc 22 Filed 08/29/19 Entered 08/29/19 05:27:41   Desc
                        Main Document    Page 13 of 13
